Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236 jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347 dskeens@nbbank.com NATIONAL BANKSHARES, INC. REPORTS INCOME FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2013 BLACKSBURG, VA , October 17, 2013:Today, National Bankshares, Inc. (NASDAQ Capital Market: NKSH) announced net income of approximately $13.17 million through September 30, 2013, up $106 thousand, or 0.81%, above the total reported for the first nine months of 2012.Basic earnings per share were $1.90, which compares with $1.88 reported at September 30, 2012.The return on average assets for the nine months ended September 30, 2013 was 1.61% compared to 1.62% in 2012.The return on average equity was 11.70% and 12.14% for the same two periods. At September 30, 2013, the Company had total assets of $1.08 billion. National Bankshares’ Chairman, President & CEO James G. Rakes commented, “We continue to focus on bringing successful results to our stockholders by growing our bank with high quality loans, sustaining asset quality and risk management, and providing our customers the best community banking services and products available. In addition, technology and process improvement initiatives are underway to further enhance our customer experience.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 25 offices throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com . Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ($ in thousands) September 30, 2013 September 30, 2012 December 31, 2012 Assets Cash and due from banks $ $ $ Interest-bearing deposits Federal funds sold Securities available for sale Securities held to maturity Total securities Mortgage loans held for sale Loans: Loans, net of unearned income and deferred fees Less: allowance for loan losses ) ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Other real estate owned Intangible assets 9,648 Bank-owned life insurance Other assets Total assets $ $ $ Liabilities and Stockholders' Equity Noninterest-bearing deposits $ $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Other borrowed funds Accrued interest payable 97 Other liabilities Total liabilities Stockholders' Equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,947,974 shares at September 30, 2013, 6,943,974 at September 30, 2012 and 6,947,974 at December 31,2012 8,685 Retained earnings 144,162 Accumulated other comprehensive loss, net ) ) ) Total stockholders' equity 150,398 150,109 Total liabilities and stockholders' equity $ $ $ 1,104,361 2 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, ($ in thousands, except for share data) Interest Income Interest and fees on loans $ 8,196 $ 8,923 $ 24,707 $ 26,554 Interest on federal funds Interest on interest-bearing deposits 45 60 161 187 Interest on securities-taxable 1,743 1,620 5,007 4,991 Interest on securities-nontaxable 1,581 1,634 4,847 4,801 Total interest income 11,565 12,237 34,722 36,533 Interest Expense Interest on time deposits of $100 or more 196 355 694 1,171 Interest on other deposits 1,192 1,581 3,921 4,900 Interest on borrowed funds Total interest expense 1,388 1,936 4,615 6,071 Net interest income 10,177 10,301 30,107 30,462 Provision for loan losses 303 778 1,329 2,554 Net interest income after provision for loan losses 9,874 9,523 28,778 27,908 Noninterest Income Service charges on deposit accounts 709 674 1,922 1,956 Other service charges and fees 37 40 139 130 Credit card fees 834 807 2,427 2,441 Trust income 267 271 867 1,037 Bank-owned life insurance 182 205 546 605 Other income 162 130 502 341 Realized securities gains (losses), net ) ) 2 33 Total noninterest income 2,109 2,108 6,405 6,543 Noninterest Expense Salaries and employee benefits 3,031 3,104 8,963 9,014 Occupancy and furniture and fixtures 394 387 1,230 1,181 Data processing and ATM 477 390 1,288 1,206 FDIC assessment 136 133 408 343 Credit card processing 656 607 1,854 1,817 Intangibles and goodwill amortization 269 270 809 812 Net costs of other real estate owned 52 58 192 209 Franchise taxes 280 258 803 646 Other operating expenses 828 881 2,637 2,302 Total noninterest expense 6,123 6,088 18,184 17,530 Income before income tax expense 5,860 5,543 16,999 16,921 Income tax expense 1,343 1,250 3,831 3,859 Net income $ 4,517 $ 4,293 $ 13,168 $ 13,062 Basic net income per share $ 0.65 $ 0.62 $ 1.90 $ 1.88 Fully diluted net income per share $ 0.65 $ 0.62 $ 1.89 $ 1.88 Weighted average outstanding number of common shares Basic 6,947,974 6,941,757 6,947,974 6,940,573 Diluted 6,972,769 6,962,852 6,970,063 6,958,316 Dividends declared per share $ 0.54 $ 0.53 Dividend payout ratio 28.49 28.16 Book value per share $ 21.06 $ 21.66 3 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended ($ in thousands) September 30,2013 September 30, 2012 Net Income $ 4,517 $ 4,293 Other Comprehensive Income, net of tax Unrealized holding losses on available for sale securities net of deferred taxes of ($2,056) and ($351) ) ) Reclassification adjustment, net of income taxes of $31 and $6 57 12 Other comprehensive loss, net of tax of ($2,025) and ($345) $ ) $ ) Total comprehensive income $ 756 $ 3,652 Nine Months Ended ($ in thousands) September 30,2013 September 30, 2012 Net Income $ 13,168 $ 13,062 Other Comprehensive Income, net of tax Unrealized holding losses on available for sale securities net of deferred taxes of ($7,126) and ($178) ) ) Reclassification adjustment, net of income taxes of $1 and ($7) 3 ) Other comprehensive loss, net of tax of ($7,125) and ($185) $ ) $ ) Total comprehensive income (loss) $ ) $ 12,718 4 Key Ratios and Other Data (Unaudited) ($ in thousands) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Average Balances Cash and due from banks $ 11,486 $ 11,942 $ 11,877 $ 11,860 Interest-bearing deposits 60,718 89,899 79,795 96,410 Securities available for sale 203,067 188,648 202,268 188,885 Securities held to maturity 165,881 153,877 165,014 142,860 Mortgage loans held for sale 757 2,028 1,220 1,503 Gross loans 588,379 593,634 584,920 588,298 Loans, net 579,404 584,341 575,741 578,993 Intangible assets 8,722 9,803 8,989 10,072 Total assets 1,078,837 1,084,118 1,090,630 1,073,887 Total deposits 925,382 928,783 932,620 923,739 Other borrowings Stockholders' equity 145,806 149,049 150,425 143,685 Interest-earning assets 1,032,490 1,022,861 1,036,218 1,012,756 Interest-bearing liabilities 784,421 785,441 791,940 783,049 Financial ratios Return on average assets % Return on average equity % Net interest margin % Net interest income - fully taxable equivalent $ 11,165 $ 11,298 $ 33,124 $ 33,357 Efficiency ratio % Average equity to average assets % Allowance for loan losses Beginning balance $ 7,952 $ 8,168 $ 8,349 $ 8,068 Provision for losses 303 778 1,329 2,554 Charge-offs ) Recoveries 31 24 92 76 Ending balance $ 8,090 $ 8,254 $ 8,090 $ 8,254 5 Asset Quality Data (Unaudited) ($ in thousands) September 30,2013 September 30, 2012 Nonperforming assets Nonaccrual loans $ 10,194 $ 3,876 Nonaccrual restructured loans 1,042 2,254 Total nonperforming loans 11,236 6,130 Other real estate owned 973 1,894 Total nonperforming assets $ 12,209 $ 8,024 Accruing restructured loans $ 6,545 $ 2,021 Loans 90 days or more past due $ 149 $ 114 Asset quality ratios Nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned % % Allowance for loan losses to total loans % % Allowance for loan losses to nonperforming loans % % Loans past due 90 days or more and still accruing to loans net of unearned income and deferred fees % % 6
